PER CURIAM.
William Lewis appeals from the district court’s order denying his 18 U.S.C.A. § 3582(c)(2) (West 2000) motion. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Lewis, No. CR-99-8 (E.D.Va. July 23, 2001). We dispense with oral argument because the facts and legal contentions are *289adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.

Affirmed by unpublished per curiam opinion.